Citation Nr: 0602494	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left foot stress fracture.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right foot stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1986 to 
July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision, and was remanded in May 
2004.

The appellant appeared at a Video Conference hearing before 
the undersigned Veterans Law Judge in December 2003.

In September 2004, the veteran submitted a claim for an 
increased rating for fibromyalgia as secondary to her service 
connected disabilities.  Because the requisite steps have not 
been performed in order to convey jurisdiction on the Board 
to adjudicate this matter, this issue is referred to the RO 
for appropriate action.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993).


FINDINGS OF FACT

1.  The preponderance of evidence fails to show complete 
paralysis of the veteran's left foot.

2.  The preponderance of evidence fails to show severe 
impairment of the popliteal nerve in the veteran's right 
foot.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left foot stress fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8521 (2005).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right heel stress fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8721 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Generally, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken as appropriate.  38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When an original or reopened claim, or claim 
for increase is involved, and a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, her claim shall be rated based on the 
evidence of record.  When an examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, and a claimant fails to report, her claim shall be 
denied.

In May 2004, the Board remanded the veteran's claim for, 
among other things, a VA examination to determine the 
severity of her bilateral foot disabilities, and the veteran 
was notified that failure to report for her examination might 
lead to the denial of her claim.  Records show that the 
veteran was scheduled for examinations three times.  However, 
she canceled her first appointment in July 2005, failed to 
show for her second scheduled appointment also in July 2005, 
and the third appointment was canceled by the VA clinic 
(although the reason for the cancellation was unspecified).  
As such, the Board will rate the veteran on the available 
evidence.

The veteran's left foot is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, DC 8521, for severe 
incomplete paralysis of the external popliteal nerve.  The 
only way to achieve a higher rating under this DC is with 
complete paralysis.  The signs of complete paralysis are foot 
drop and slight droop of first phalanges of    all toes, 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of proximal phalanges of toes; loss of abduction of 
foot, adduction weakened; and anesthesia covering the entire 
dorsum of foot and toes.

The veteran's right foot is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.124, DC 8721, for neuralgia.  
Neuralgia, either cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis (moderate incomplete paralysis of the external 
popliteal nerve is assigned a 20 percent rating).  See 
38 C.F.R. § 4.124.  As such, the veteran is currently 
receiving the highest rating available under the scheduler 
criteria.
 
The rating schedule also notes that in rating nerve 
disabilities, psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, and 
visceral manifestations, etc. should be considered.  
38 C.F.R. § 4.124

At her hearing before the Board, the veteran testified that 
she felt that a higher rating was in order, because the pain 
and swelling in her foot had gotten worse and was 
interrupting her daily routine more.  

While the medical evidence has shown that the veteran has 
pain and swelling in her feet, the evidence fails to show 
complete paralysis of her left foot (as noted below the 
veteran could walk and stand on both her toes and heels at a 
2002 examination), and the veteran is already receiving the 
maximum rating for neuralgia of the right foot.  

In 1998, the veteran underwent a VA examination of her 
peripheral nerves.  The examiner noted that while the veteran 
occasionally dragged one foot or the other, there was no foot 
drop.  The veteran was noted to have difficulty standing on 
her toes, as she tired quickly.  However, the position sense 
was normal in all the toes of both feet.  It was also noted 
that the veteran had some signs of reflex sympathetic 
dystrophy.  

The veteran underwent a second set of VA examinations in 
January 2002.  At a VA bone examination, the examiner 
indicated that while the veteran had been diagnosed with some 
type of reflex sympathetic dystrophy disease in 1996, the 
diagnosis was somewhat questionable, although X-rays had 
shown some osteopenia in her feet which might be suggestive 
of a reflex sympathetic dystrophy.  Upon examination, he 
found that the veteran could not toe or heel walk or squat 
due to the pain; and, while no swelling was noted, the 
veteran had generalized pain, tenderness, and sensitivity to 
touch over both feet.   At a peripheral nerve examination, 
the examiner found that the veteran in fact could stand and 
walk on either her heals or toes without either crutches or 
assistance, although standing on her toes caused increased 
pain.  With regard to the veteran's nerves, the examiner 
found that the veteran had sensory abnormalities in her lower 
extremities as there was a slight decrease in light touch 
sensation in the right instep and there was decreased light 
touch over the dorsum of the left foot.  Pin appreciation was 
absent in the toes of the left foot and absent over the left 
medial foot.  The two point discrimination was normal in both 
insteps.  The examiner diagnosed the veteran with sensory 
neuropathy bilaterally and reflex sympathetic dystrophy.

Since the Board's remand, private medical records have been 
received.  However, the treatment records fail to provide any 
medical evidence that would support a higher rating for the 
veteran's service connected foot disabilities.  In January 
2004, Dr. Thomas examined the veteran, observing that the 
veteran could walk with assistance without crutches, but 
could not toe walk or heel walk.  The doctor diagnosed her 
with fibromyalgia, secondary to her chronic pain, but opined 
that she did not have reflex sympathetic dystrophy.  The 
veteran also submitted records from Dr. Rothenberg, but they 
failed to show any treatment of the veteran's bilateral foot 
disability.

The Board has considered whether a higher rating is warranted 
for the veteran's right foot under the criteria for 
impairment of the popliteal nerve.  See 38 C.F.R. § 4.124a DC 
8521.  However, the most recent VA examination of the 
veteran's peripheral nerves revealed only slight decrease in 
touch sensation with regard to the veteran's right foot, and 
two point discrimination was normal in both insteps.  
Treatment records have similarly failed to show that the 
veteran has severe impairment of her right popliteal nerve.  
As such, the Board finds that a higher rating is not 
available under this rating criteria.

In exceptional cases where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be warranted. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Board notes that the veteran has not been hospitalized for 
her condition, nor has she required surgery.  While she uses 
crutches regularly, the veteran is able to stand without 
them.  There is little doubt that the veteran's bilateral 
foot disabilities impair her; however, the schedular ratings 
are intended to compensate for precisely this.  There is no 
evidence in this case that the veteran's feet are any more 
disabling that what was anticipated by the schedular ratings.  
As such, the Board finds that the evidence does not show a 
disability picture which is so severe as to mandate an extra-
schedular rating.

There is some medical debate as to whether the veteran has 
reflex sympathetic dystrophy bilaterally.  However, the Board 
notes that regardless of how her bilateral foot disability is 
characterized, the veteran's rating is based on the 
limitation caused by the disability.  In this case, the 
veteran's peripheral nerves are affected, and, whether the 
veteran's disability is classified as reflex sympathetic 
dystrophy or as residuals of a stress fracture, the same 
rating criteria would be applied.  

In this case, the medical evidence of record fails to show 
that a higher rating is warranted for either foot.  As such, 
the veteran's claim is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in May 2004, which informed her of all four 
elements required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in May 2004 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in an October 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA and private treatment records identified by the veteran 
have been obtained.  The veteran has also undergone several 
VA examinations of her foot disabilities (the reports of 
which have been associated with the claims file), and the 
veteran was scheduled for an additional VA examination, but 
she failed to show up.  Additionally, the veteran testified 
at a hearing before the Board.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
her claims.


ORDER

A rating in excess of 30 percent for residuals of a left foot 
stress fracture is denied

A rating in excess of 20 percent for residuals of a right 
foot stress fracture is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


